Exhibit 10.1

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 15, 2020 (the “Second Amendment Effective Date”),
is made by and among PURPLE INNOVATION, LLC, a Delaware limited liability
company (“Borrower”) and COLISEUM CAPITAL PARTNERS, L.P. (“CCP”), BLACKWELL
PARTNERS LLC-Series A (“Blackwell”), COLISEUM CO-INVEST DEBT FUND, L.P.
(together with CCP and Blackwell, “Lenders”). Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Amended and
Restated Credit Agreement (as defined herein).

 

W I T N E S S E T H

 

WHEREAS, reference is hereby made to that certain Amended and Restated Credit
Agreement by and among Borrower and Lenders party thereto, dated as of February
26, 2019, as amended by the First Amendment dated as of March 27, 2020 (as may
be further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”); and

 

WHEREAS, Borrower and Lenders have agreed to amend the Amended and Restated
Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree as
follows:

 

STATEMENT OF TERMS

 

1.  Amendment. Section 6.1(h) of the Amended and Restated Credit Agreement shall
be amended by inserting the following at the end of such section:

 

“Notwithstanding the foregoing,  Lenders or a Coliseum Managed Account
separately or together in any combination owning greater than twenty-five
percent (25%) or more of the common stock of Parent shall not trigger a Change
of Control unless, in connection with the transaction resulting in such
ownership by such Lenders or Coliseum Managed Account,  there is an independent
Change of Control (such as InnoHold, LLC reducing its ownership below the
relevant threshold or an unrelated entity exceeding the threshold).”

 

2. Representations and Warranties. To induce Lenders to enter into this
Amendment, Borrower and Parent Guarantor hereby represent and warrant to each
Lender as follows: (a) each representation and warranty set forth in the Amended
and Restated Credit Agreement is true and correct in all material respects
(without duplication of any materiality qualifiers already set forth therein) as
of the date of the Amended and Restated Credit Agreement (except to the extent
such representation or warranty relates to an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(without duplication of any materiality qualifiers already set forth therein) on
and as of such earlier date); (b) no Default or Event of Default has occurred
and after giving effect to this Amendment, no Default or Event of Default will
exist or be continuing as of the date hereof; (c) Borrower and Parent Guarantor
each has the power and is duly authorized to enter into, deliver and perform
this Amendment and to perform its obligations under the Amended and Restated
Credit Agreement; and (d) each of this Amendment and the Amended and Restated
Credit Agreement constitutes the legal, valid and binding obligation of Borrower
and Parent Guarantor enforceable against each in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally or equitable principles
relating to enforceability.

 



 

 

 

3.  Conditions Precedent to Effectiveness of this Amendment. The effectiveness
of this Amendment is subject to the fulfillment of the following conditions
precedent, as determined by Lenders:

 

(a) Lenders shall have received a duly executed copy of this Amendment; and

 

(b) no Default or Event of Default shall have occurred and be continuing after
or shall be caused as a result of giving effect to this Amendment.

 

4.  Continuing Effect of Amended and Restated Credit Agreement. Except as
expressly amended and modified hereby, the provisions of the Amended and
Restated Credit Agreement, are and shall remain in full force and effect, and
are hereby ratified and confirmed by Borrower and Parent Guarantor.

 

5.  Release. In consideration of the agreements of Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and Parent Guarantor, on behalf of
itself and its successors and assigns (individually, a “Releasing Party”, and
collectively, the “Releasing Parties”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Lenders and their
successors and assigns, and their respective present and former affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (each of Lenders and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities
(collectively, “Claims”) whatsoever of every name and nature, known or unknown,
suspected or unsuspected, both at law and in equity, which the Releasing Parties
or any of them may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any circumstance, action,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Amendment for or on account of, or in relation to, or in any way in
connection with the Obligations, the Amended and Restated Credit Agreement or
any of the Loan Documents, or transactions, course of performance or course of
dealing thereunder or related thereto; provided that, in each case, the
foregoing release shall not apply to (a) Claims of fraud or willful misconduct
or (b) Claims against any Releasee in such Releasee’s capacity as a holder of
Equity Interests in Borrower or Parent Guarantor.

 

6.  Amended and Restated Credit Agreement Provisions. THIS AMENDMENT SHALL BE
SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW SET FORTH IN SECTION 8.10 OF
THE AMENDED AND RESTATED CREDIT AGREEMENT AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS.

 

7.  Counterparts. This Amendment is a Loan Document and may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument. Any
signature delivered by a party via facsimile or other electronic delivery shall
be deemed to be an original signature hereto.

 

[Signatures on Following Pages]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first specified above.

 



  BORROWER:         PURPLE INNOVATION, LLC,   a Delaware limited liability
company         By: /s/ Casey McGarvey   Name:

Casey McGarvey

  Title: CLO         PARENT GUARANTOR:         PURPLE INNOVATION, INC.,   a
Delaware corporation         By: /s/ Casey McGarvey   Name: Casey McGarvey  
Title: CLO

 

[Signature Page to Amendment]

 



3

 

 



  LENDERS:       COLISEUM CAPITAL PARTNERS, L.P.   By:   Coliseum Capital, LLC,
its General Partner         By: /s/ Christopher Shackelton     Name:  
Christopher Shackelton     Title:   Manager         BLACKWELL PARTNERS LLC –
Series A   By:   Coliseum Capital Management, LLC, its Attorney-in-Fact        
By: /s/ Christopher Shackelton     Name:   Christopher Shackelton     Title:  
Managing Partner         COLISEUM CO-INVEST DEBT FUND, L.P.   By:   Coliseum
Capital, LLC, its General Partner         By: /s/ Christopher Shackelton    
Name:   Christopher Shackelton     Title:   Manager

 

[Signature Page to Amendment]

 

4

 



 